Title: Charles Simms to Thomas Jefferson, 12 February 1812
From: Simms, Charles
To: Jefferson, Thomas


          
                  Sir 
                  Alexandria 
                     Feby 12th 1812
          
		      
		  I have at length met with an opportunity of shipping in a vessel from this Port to Richmond a quarter Cask of wine, a bag of almonds, a box of olives and a box of marble, which I received for you from Salem—and which I have consigned to the care of Messrs Gibson and Jefferson of Richmond the charges for duties Freight & drayage on those articles amount to $15⁹³⁄₁₀₀, which I have requested them to remit to me
          I have the Honour to be very respectfully Sir Yr Obedt Servt
                  Ch. Simms
        